Case 1:18-cv-00950-LO-JFA Document 142-1 Filed 05/10/19 Page 1 of 5 PageID# 3324



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA


  SONY MUSIC ENTERTAINMENT, et al.,

                         Plaintiffs,

         v.                                                Case No. 1:18-cv-00950-LO-JFA

  COX COMMUNICATIONS, INC., et al.,

                       Defendants.

         DECLARATION OF JENNIFER A. GOLINVEAUX IN SUPPORT OF
       COX’S MOTION TO TAKE ADDITIONAL THIRD-PARTY DEPOSITIONS

 I, Jennifer A. Golinveaux, hereby declare:

        1.      I am a partner with the firm of Winston & Strawn LLP, attorneys of record for

 Defendants Cox Communications, Inc. and CoxCom, LLC (collectively, “Cox”). I submit this

 declaration in support of Cox’s Motion for Leave to Seek Additional Non-party, Non-Expert,

 Depositions (the “Motion”). I have personal knowledge of all facts stated in this declaration, and

 if called upon as a witness, I could and would competently testify thereto.

        2.      I have read Plaintiffs’ Complaint in which it states that “Plaintiffs’ representatives

 (as well as others) sent hundreds of thousands of statutory infringement notices to Cox” and that

 “[t]hrough Plaintiffs’ infringement notices and other means, Cox had knowledge that its network

 was being used for copyright infringement on a massive scale, and also knew of specific

 subscribers engaged in such repeated and flagrant infringement.” Attached hereto as Exhibit 1

 are relevant excerpts from the First Amended Complaint.

        3.      Cox identified Jill Lesser, Dr. Christopher Monson and Dr. Seth Nielsen, Stroz

 Friedberg LLC (Stroz Friedberg), MarkMonitor, Inc (“MarkMonitor”), Audible Magic

 Corporation (“Audible Magic”), Victoria Sheckler, Deputy General Counsel of the Recording



                                                  1
Case 1:18-cv-00950-LO-JFA Document 142-1 Filed 05/10/19 Page 2 of 5 PageID# 3325



 Industry of America (“RIAA”), and the RIAA as third-parties with relevant information and

 knowledge regarding Plaintiffs’ system of providing Defendants notice of alleged infringement.

        4.      Cox first learned that the RIAA retained Audible Magic in 2012 to use its audio

 fingerprinting technology as the means to match allegedly infringing files to original content

 through its review of documents produced by MarkMonitor, Stroz Friedberg and the RIAA.

 Although Cox served its subpoenas on these parties back in January and February, Cox had to

 engage in extensive meet and confers with Stroz Friedberg and MarkMonitor, and motion practice

 with MarkMonitor, to obtain these documents. Audible Magic was not disclosed in Plaintiffs’

 initial disclosures and Defendants only learned about their relevance as a third-party by reviewing

 documents produced by other third-parties (MarkMonitor, Stroz Friedberg, and the RIAA).

 Attached hereto as Exhibit 2 is a true and correct copy of Plaintiffs’ initial disclosures. REDACTE
                                                                                          D




        5.      On March 12, 2018 this Court issued a Scheduling Order stating that “a party may

 not exceed five (5) non-party, non-expert witness depositions.” Attached hereto as Exhibit 4 is a

 true and correct copy of the Scheduling Order.

        6.      Jill Lesser is the former Executive Director for the CCI, the organization that ran

 the now terminated Copyright Alert System (“CAS”), an inter-industry agreement concerning

 standards for addressing online copyright infringement through Internet Service Providers

 (“ISPs”), to which many of the Plaintiffs were signatories. The CAS system included copyright

 holders sending notices to participating Internet Service Providers (“ISPs”) of alleged infringement




                                                  2
Case 1:18-cv-00950-LO-JFA Document 142-1 Filed 05/10/19 Page 3 of 5 PageID# 3326



 on their networks. CAS used MarkMonitor to detect instances of alleged infringement and to send

 notices.

         7.     On March 26, 2019 Cox served a deposition subpoena on Jill Lesser but has not yet

 taken her deposition.

         8.     On March 1, 2019, Cox served a deposition subpoena on Harbor Labs regarding

 the technical analysis of and report regarding the MarkMonitor system that it conducted in 2013.

         9.     On April 2, 2019 Cox served a deposition subpoena on the two former Harbor Labs

 employees who authored the Harbor Labs report, Drs. Monson and Nielsen and on April 16, 2019

 Defendants conducted half-day depositions of them.

         10.    Audible Magic is a technology company whose proprietary audio fingerprinting

 technology is used by companies like MarkMonitor to identify content on allegedly infringing files

 and match it with a database.

         11.    On or around April 16, 2019 Cox served a deposition subpoena on Audible Magic

 and on May 6, 2019 Cox deposed Audible Magic.

         12.    Stroz Friedberg is a technology consulting company that was engaged by the CCI

 to analyze the MarkMonitor system and created a report in 2013 assessing it.

         13.    On April 30, 2019 Cox served a deposition subpoena on Stroz Friedberg and on

 May 6, 2019 Cox conducted a deposition of Stroz Friedberg.

         14.    MarkMonitor is the company hired by the RIAA to locate the alleged infringement

 by Cox’s subscribers, and to generate the infringement notices to Cox that are at issue in this

 litigation.

         15.    On April 12, 2019 Cox served a deposition subpoena on MarkMonitor.

         16.    MarkMonitor moved to quash the subpoena in light of its identified corporate




                                                 3
Case 1:18-cv-00950-LO-JFA Document 142-1 Filed 05/10/19 Page 4 of 5 PageID# 3327



 designees being located around the country and in foreign countries and its claimed overbreadth

 of the subpoena. On May 9, 2019, the Northern District of California granted the motion to quash

 Cox’s deposition subpoena, providing guidance on the appropriate parameters of a new deposition

 subpoena given the witnesses and technology at issue. Cox will serve a new deposition subpoena

 on MarkMonitor in compliance with the Court’s rulings.

        17.     On April 16, 2019 Cox served deposition subpoenas on the RIAA. The deposition

 subpoena on the RIAA was served on Plaintiffs’ counsel who also represents the RIAA. On April

 17, 2019 Plaintiffs counsel accepted service for Victoria Sheckler, Deputy General Counsel of the

 RIAA, individually.

        18.     Despite Ms. Sheckler having had all of the relevant correspondence with Cox

 regarding the processing of Plaintiffs’ notices, the RIAA designated only one witness in response

 to Cox’s 30(b)(6) deposition notice, Steven Marks, Chief, Digital Business & General Counsel of

 the RIAA. REDACTED




        19.     On April 30, 2019 I sent Plaintiffs’ counsel an email requesting that the stipulation

 for an additional deposition each would be premised on the understanding that the two half-day

 depositions of Dr. Monson and Dr. Nielsen should be considered one deposition and that the RIAA

 would designate Ms. Sheckler, the proper 30(b)(6) witness. On May 2, 2019 Mr. Gould’s reply

 indicated that Plaintiffs did not want to stipulate to Defendants’ premise regarding the additional

 deposition. Attached hereto as Exhibit 6 is a true and correct copy of the emails.

        20.     The parties further met and conferred on May 7 and May 10, 2019. Plaintiffs

 declined to stipulate to Cox taking the identified eight non-party, non-expert witness depositions.




                                                  4
Case 1:18-cv-00950-LO-JFA Document 142-1 Filed 05/10/19 Page 5 of 5 PageID# 3328



        I declare under penalty of perjury under the laws of the United States of America that the

 foregoing is true and correct.


        Executed this 10th day of May, 2019 in San Francisco, California.


                                             /s/ Jennifer A. Golinveaux
                                               Jennifer A. Golinveaux
                                             WINSTON & STRAWN LLP
                                             101 California Street, 35th Floor
                                             San Francisco, CA 94111-5840
                                             Tel: (415) 591-1000
                                             Fax: (415) 591-1400
                                             Email: jgolinveaux@winston.com




                                                5
